                                                                               USDC SDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
                                                                               DOC #:
                           UNITED STATES DISTRICT COURT                        DATE FILED: 03/16/2020
                          SOUTHERN DISTRICT OF NEW YORK

                                                                 Case No.: 19-cv-4946
 DAVID MOYAL,
                                                                 XXXXXXXXX ORDER ON JOINT
                                                                 [Proposed]
                    Plaintiff,                                   MOTION CONCERNING
                                                                 DEFENDANT’S DEFAULT ON
        v.                                                       CONSENT
 MÜNSTERLAND GRUPPE GMBH & CO KG d/b/a
 ORIGINAL ANTIQUE FURNITURE,

                    Defendant.




       THIS MATTER having been brought before the Court upon the parties’ joint motion,

made by and through their respective counsel of record, for an Order: (a) directing the Clerk of

Court to note the default on consent of defendant Munsterland Gruppe GmbH & Co KG

(“MGKG”) on the docket herein; and (b) referring this matter to a magistrate judge to conduct a

contested inquest on plaintiff David Moyal’s alleged damages and for purposes of considering

whether, and in what amount, to enter a default judgment against MGKG, as the magistrate judge

deems appropriate, and the Court having considered the parties’ joint submissions, and for good

cause appearing:

       It is hereby ORDERED that the parties’ joint motion is GRANTED. The Clerk shall note

MGKG’s default on consent on the docket herein, and the matter is hereby referred to a

magistrate judge pursuant to 28 U.S.C. section 636(c) for a contested damages inquest and, if the

magistrate judge deems it appropriate, entry of a default judgment. An order of reference will

issue separately.

Dated: March 16, 2020
       New York, New York
